Citation Nr: 0216212	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
benefit purposes.


REPRESENTATION

Appellant represented by:	Michael R. Dowling, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947, from July 1948 to May 1952, and from October 1954 to 
March 1956.  He died in May 1990.

This matter comes to the Board of Veterans' Appeals (the 
Board) from a June 1999 administrative decision by the VA 
Regional Office (the RO).  In that decision the RO determined 
that the appellant, who will be referred to as L.J.A., could 
not be recognized as the veteran's surviving spouse for VA 
benefit purposes because the veteran had a prior unresolved 
marriage, and the spouse from the prior marriage, who will be 
referred to as M.M.A., was recognized as the veteran's 
surviving spouse.  The appellant perfected an appeal of that 
decision.

Because there are two individuals claiming to be the 
surviving spouse of the deceased veteran, the procedures 
pertaining to simultaneously contested claims are applicable 
in the instant appeal.  See 38 U.S.C. § 7105A.  The RO has, 
in accordance with 38 C.F.R. §§ 19.100-19.102, provided 
copies of the pleadings, the statement of the case, and 
supplemental statements of the case to the appellant and the 
other party in interest.

The Board also observes that the appellant requested a 
videoconference hearing with a member of the Board.  In March 
2001, the Board remanded this appeal in part so that such a 
hearing could be scheduled.  The hearing was scheduled to be 
conducted in June 2001.  Unfortunately, the videoconferencing 
equipment malfunctioned and the hearing was not held.  The 
appellant was offered another hearing.  In September 201, the 
appellant withdrew her request for a heating.



FINDINGS OF FACT

1.  The veteran died in May 1990.

2.  The veteran and the appellant, L.J.A., were married in 
March 1990.

3.  The veteran had a prior, undissolved marriage to M.M.A.


CONCLUSION OF LAW

The appellant's marriage to the veteran in March 1990 cannot 
be deemed valid for VA purposes.  The appellant, L.J.A., is 
not the veteran's surviving spouse for VA benefit purposes.  
38 U.S.C.A. §§ 101(3), 101(31) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be recognized as the 
veteran's surviving spouse because she lived with the veteran 
from 1966 until his death in May 1990, they had a son in 
1967, and they were ceremonially married in March 1990.  
The appellant further argues through counsel that a previous 
marriage between the veteran and M.M.A. in September 1959 was 
invalid from its inception because the veteran then had a 
prior undissolved marriage to another woman, D.H.A., which 
marriage did not end until June 1960.  She further argues 
that the veteran and M.M.A. could not have established a 
valid common law marriage following the termination of the 
prior marriage to D.H.A. in June 1960 because they did not 
express their intent to establish a common law marriage after 
June 1960.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The VCAA

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation do not apply to the 
appellant's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002)]; 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. § 3.159].  

Although the provisions of the VCAA generally apply to any 
claim pending before VA when the statute was enacted in 
November 2000, see Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), the United States Court of Appeals for Veterans 
Claims (the Court) has held that the statute and regulations 
do not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

In this case the facts are not in dispute; resolution of the 
appellant's appeal is dependent on interpretation of the 
statutes and regulation defining a "surviving spouse" and 
the statute and case law pertaining to the requirements for 
establishing a common law marriage in the states in which the 
veteran and M.M.A. resided.  

The Board observes that the appellant has been provided ample 
notice of the law pertaining to her case, most recently in a 
September 2002 Supplemental Statement of the Case, and she 
has been accorded the opportunity to present evidence and 
argument in support of her appeal.  She and her attorney have 
submitted argument in support of her appeal, most recently in 
September 2002.  The appellant and her attorney have not 
identified any evidence which has a bearing on this case, and 
the Board is aware of no such evidence.  

The Board additionally observes that M.M.A., who has been 
recognized as the veteran's surviving spouse by VA, has been 
informed of this appeal.  She has submitted statements to the 
RO and indicated in a communication to the RO in September 
2002 that she did not wish to present further evidence and 
argument.  

Relevant Law and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
received or was entitled to receive VA compensation benefits 
based on a disability rated at 100 percent for ten or more 
years prior to his death.  38 U.S.C.A. § 1318.

Definition of a surviving spouse

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the law of the place in which they resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued, and who was the 
lawful spouse of the veteran at the time of his death.  In 
addition, she must have lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
unless the separation was due to the misconduct of, or 
procured by, the veteran, without the fault of the spouse.  
In order to qualify as the veteran's widow she must not have 
remarried, or lived with another person of the opposite sex 
and held herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. 
§§ 3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met:

(a) the marriage occurred one year or more before the 
veteran died, or existed for any period of time if a child 
was born of the purported marriage or prior to such 
marriage; 

(b) the claimant entered into the marriage without 
knowledge of the impediment; 

(c) the claimant cohabited with the veteran continuously 
from the date of marriage until his death;

(d) no claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

Factual background

The facts pertaining to the veteran's first marriage are not 
relevant to this appeal.
The evidence shows that the veteran married for a second 
time, to D.H.A., in May 1955, and that they separated in 
February 1957.  A decree of divorce between the veteran and 
D.H.A. was issued in June 1960.

The veteran married M.M.A. in a civil marriage ceremony in 
September 1959 in the state of Mississippi.  Following the 
wedding ceremony and a reception in New Orleans, Louisiana, 
where M.M.A. resided, they established residency in the state 
of Florida.  They resided in Florida until 1961, then 
returned to Louisiana.  They lived in Louisiana until 1963, 
when they changed their residence to the state of Kentucky.  
The veteran and M.M.A. lived in Kentucky until 1965, at which 
time she returned with their children to Louisiana.  The 
veteran continued to reside in Kentucky.

The veteran and the appellant, L.J.A., began cohabiting in 
1966, had a son in 1967, and continued to cohabit until the 
veteran's death in May 1990.  The veteran and L.J.A. were 
ceremonially married in March 1990, shortly before the 
veteran's death.  L.J.A. received DIC benefits from 1990 
until 1998 as the surviving spouse of the veteran.  

In August 1998, M.M.A. submitted a claim for DIC benefits.  
In the June 1999 RO decision which is now on appeal, M.M.A. 
was recognized as the surviving spouse of the veteran.   
Analysis

As noted above, the basic facts surrounding this case are not 
in dispute; resolution of the appeal hinges on interpretation 
of the law and regulations, which have been set forth above.

Validity of the veteran's marriage to M.M.A.

The first question to be resolved is whether the veteran and 
M.M.A. were validly married.  If not, the Board's inquiry 
ends.  As discussed below, the Board must determine whether 
M.M.A. and the veteran entered into a marriage that was valid 
under the law of the place in which they resided at the time 
of the marriage (Mississippi), or the law of the place where 
they resided when the right to benefits accrued (Florida, 
Louisiana or Kentucky).  

A review of the statutes and case law in all four states in 
which the parties married or subsequently resided results in 
the finding that capacity to marry is a prerequisite to a 
valid marriage, and that a prior, undissolved marriage, if 
the prior spouse is still living, generally makes any 
subsequent marriage void as a matter of law.  See Miss. Code 
Ann. § 2748-01 (1942); Jones v. Jones, 161 So. 836, 839 (Fla. 
1935); Keeney v. Keeney, 30 So.2d 549 (La. 1947); Hurley v. 
Hurley, 182 S.W.2d 652 (Ky. 1944).   Based on the controlling 
law, the ceremonial marriage entered into between the veteran 
and M.M.A. in September 1959 is void due to the veteran's 
prior undissolved marriage.

The fact that the ceremonial marriage between the veteran and 
M.M.A. is void does not, however, end the matter.  The State 
of Florida recognized common law marriages as legally valid 
marriages prior to January 1, 1968.  Fla. Stat. Ann. 
§ 741.211 (2002).  According to evidence presented by M.M.A., 
she and the veteran lived in Florida from the date of their 
marriage in September 1959 until sometime in 1961 (after the 
veteran's divorce from  D.H.A. in June 1960).  Although the 
appellant submitted a statement from one of the veteran's 
relatives, who lived in Florida, indicating that the relative 
was not aware of the veteran living in Florida with M.M.A., 
that statement is not sufficient to rebut the evidence 
showing that the veteran and M.M.A. did, in fact, live in 
Florida for at least a year.

In the context of her receipt of an apportionment of the 
veteran's VA compensation benefits, in September 1960 the 
veteran's second spouse, D.H.A., submitted to VA a copy of a 
court order showing that a decree of divorce was entered in 
June 1960 that terminated their marriage.  The impediment to 
a valid marriage between the veteran and M.M.A. was, 
therefore, removed in June 1960.  Following removal of the 
impediment, both the veteran and M.M.A. had the capacity to 
enter into marriage.

According to Florida law, the elements for establishing a 
common law marriage in that state consisted of the capacity 
to marry, an agreement per verba de presenti (an agreement to 
be married), cohabitation, and public recognition.  M.M.A. 
submitted evidence showing that she and the veteran cohabited 
in Florida after June 1960, and that they were publicly 
recognized as husband and wife.  It is reasonable to conclude 
that such recognition occurred since they had, in fact, 
undergone a ceremonial marriage and M.M.A. believed them to 
be validly married.  Their first child was born in Florida in 
June 1960, and the veteran is shown as the father.  

Moreover, M.M.A. submitted an envelope cancelled by the Post 
Office in December 1960, addressed to them as husband and 
wife, in Hialeah, Florida.  She also submitted an envelope 
cancelled by the Post Office in March 1961 addressed to their 
first child in Hialeah, Florida.  In letters submitted in May 
1999 by M.M.A.'s sister, brother in law, and brother, they 
attested that they had visited M.M.A. and the veteran in 
Florida in 1960 and 1961, without knowing that their 
ceremonial marriage was not valid.  

An administrative law judge (ALJ) of the Social Security 
Administration (SSA) determined in October 1992 that M.M.A. 
was the veteran's widow, based on the creation of a valid 
common law marriage in the State of Florida.  While a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991). Although the Board is not obligated to 
adopt the conclusions of a SSA ALJ, it must consider such and 
explain why it agrees or disagrees.  For reasons explained 
below, the Board agrees with the decision of the SSA ALJ.  

It is uncontroverted that the veteran and M.M.A. entered into 
an agreement to be husband and wife when they underwent the 
marriage ceremony in September 1959.  The appellant, through 
her attorney, contends that a valid common law marriage 
between the veteran and M.M.A. cannot be found because they 
did not enter into an agreement per verba de presenti 
following the removal of the impediment to their marriage, 
the June 1960 divorce.  He relies on Williams v. Dade County, 
237 So.2d 776 (Fla. Dist. Ct. App. 1970), as a basis for that 
proposition.  In Williams, however, the parties were married 
and then divorced.  Following the divorce they cohabited off 
and on, and the deceased husband also cohabited with other 
women.  The court found no evidence of an agreement per verba 
de presenti following their divorce, and no such agreement 
could be inferred from cohabitation and their standing in the 
community.  In the case before the Board, the veteran and 
M.M.A. lived together from the time of their (void) 
ceremonial marriage in 1959 through June 1960, when the 
divorce between the veteran and D.H.A. was finalized, and for 
a number of years thereafter. 

In Caretta v. Caretta, 58 So.2d 439 (Fla. 1952), also relied 
upon by the appellant's attorney, the court found that at no 
time did the parties enter into an agreement per verba de 
presenti, nor did the plaintiff wife so plead.  She asserted 
that they had lived together and held themselves out to the 
community as man and wife, but she did not aver that they had 
agreed to be married.  The defendant husband submitted 
testimony that it was never his intent to establish a marital 
relationship with the plaintiff.  Those facts are not shown 
in the case now before the Board; M.M.A. and the veteran 
entered into a marital agreement, and the veteran at no time 
prior to 1965 refuted the existence of their marital 
agreement.  The holdings in Williams and Caretta are not, 
therefore, applicable to the case now being considered.

The Florida courts have held that an agreement per verba de 
presenti can be inferred from the conduct of the parties.  In 
Beacher v. Beacher, 177 So.2d 838 (Fla. Dist. Ct. App. 1965), 
the court held that the fact that the parties continued to 
cohabit and hold themselves out to the community as husband 
and wife following a divorce was sufficient to establish an 
agreement to be married and a valid common law marriage.  See 
also LeBlanc v. Yawn, 126 So. 789 (Fla. 1930); Orr v. State, 
176 So. 510 (Fla. 1937).

In a case very similar to the facts of the case now before 
the Board, the Supreme Court of Florida held in Jones, supra, 
161 So. at 836, that the parties had established a valid 
common law marriage.  The parties underwent a ceremonial 
marriage which was void because the wife had a prior 
undissolved marriage, which she failed to disclose to the 
husband.  She subsequently obtained a divorce and terminated 
the prior marriage.  The court found that because the parties 
continued to cohabit and hold themselves out to the community 
as husband and wife following removal of the impediment, that 
fact was sufficient to establish a valid common law marriage.

In a similar case, Day v. Day, 331 So.2d 335 (Fla. Dist. Ct. 
App. 1976), the appellant husband sought relief from an 
alimony award several years after his divorce from the 
appellee wife was granted.  The appellant sought relief on 
the basis that his marriage to the appellee had been void 
because she had a prior undissolved marriage at the time of 
their marriage, which she failed to disclose to him.  The 
appellee terminated the preceding marriage by divorce after 
her marriage to the appellant.  The court found that a valid 
common law marriage was established between the parties from 
the date of termination of the prior marriage through the 
date of their divorce, without requiring a renewal of their 
marital commitment following removal of the impediment.

The appellant's attorney further contends that a common law 
marriage between the veteran and M.M.A. cannot be established 
because the evidence indicates that M.M.A. denied the 
existence of a common law marriage when she separated from 
the veteran in 1965.  He relies on Colon v. Brown, 9 Vet. 
App. 104 (1996), for the proposition that "[a] person who 
does not believe she is married cannot be said to have formed 
a common law marriage."  In Colon the Court was considering 
whether a common law marriage could be found in a 
jurisdiction (Puerto Rico) that did not recognize common law 
marriages.  The findings in Colon are not, therefore, 
relevant to the instant case.  

As the appellant's attorney pointed out, it is the intent of 
the parties when the relationship is established that is 
controlling; not the parties' actions, or any motives 
attributed to their actions, many years after the marriage 
began.  See Scott v. Principi, 3 Vet. App. 352, 355 (1992).  
M.M.A.'s motives in separating from the veteran in 1965, 
which will be more fully discussed below, are not relevant in 
determining whether it was her intent to establish a marital 
relationship years earlier.  In this case, it is clear that 
M.M.A. believed that she was lawfully married to the veteran 
from 1959 until she was disabused of that notion in 1965. 

In this case, based on the evidence of record, the Board 
finds that the veteran and M.M.A. cohabited in the State of 
Florida and were publicly recognized as husband and wife.  
The Board believes that a valid common law marriage existed 
as of the date of the veteran's divorce from D.H.A. in June 
1960.  The Board finds that the case law in Florida is clear, 
and that the veteran and M.M.A. established a valid common 
law marriage in that state following removal of the 
impediment in June 1960.  

If a valid common law marriage is established in a state that 
recognizes common law marriages, the Commonwealth of Kentucky 
will recognize that marriage as valid.  See Ky. Rev. Stat. 
Ann. § 402.040 (1989); Tarter v. Medley, 356 S.W.2d 255 (Ky. 
1962).

The veteran's attorney relies on a Kentucky case in rebuttal 
to the finding of a valid common law marriage between the 
veteran an M.M.A.  In Kennedy v. Damron, et. al., 268 S.W.2d 
22 (Ky. 1954), the Kentucky Court of Appeals found that the 
plaintiff had not established a common law marriage in 
accordance with Ohio law.  The plaintiff claimed to have been 
ceremonially married to the deceased in West Virginia, which 
she relied on as evidence of their intent to form a marital 
relationship.  No evidence of a ceremonial marriage having 
occurred was found.  The Kentucky court found that her 
reliance on a ceremonial marriage in West Virginia, which was 
not proven, was inconsistent with her assertion of having 
formed a common law marriage in Ohio.  The court also found 
that although the parties had temporarily stayed in Ohio, 
they had not established an abode their and could not, 
therefore, have established their common law status in that 
community.

The facts of the instant case differ significantly.  The 
veteran and M.M.A. underwent a civil marriage ceremony, and 
evidence of that is of record.  Intent to establish a marital 
relationship has, therefore, been established.  

M.M.A. did not claim to have established a common law 
marriage to the veteran in Florida; she believed herself to 
be validly married to him as the result of the civil 
ceremonial marriage in Mississippi.  The determination of a 
valid common law marriage between the veteran and M.M.A. is 
based on an application of law, and not her assertions.  The 
veteran and M.M.A. established their only residence as being 
in Florida following their marriage, and they lived there for 
at least a year.  M.M.A. is, therefore, entitled to the 
application of Florida law, whereas the court found in 
Kennedy that the plaintiff was not entitled to the 
application of Ohio law.  The facts of the Kennedy case vary 
radically from the facts of the case before the Board.  The 
court's holding in Kennedy is not, therefore, relevant to the 
instant case.

A common law marriage, like any other, cannot be terminated 
merely by separating or declaring the marriage to be 
terminated; the validity of the marriage continues until 
ended by death or divorce.  See Scott, 3 Vet. App. at 355.  
In this case, although M.M.A. separated from the veteran in 
1965, evidently when she learned that she had "married" him 
in 1959 when he was still married to D.H.A., there is no 
indication that M.M.A. or the veteran undertook any legal 
action to terminate their marriage prior to his death.  
M.M.A. was, therefore, the veteran's legal spouse at the time 
of his death in May 1990.  

For these reasons, the Board concludes that the veteran's 
subsequent marriage to the appellant in March 1990 was void, 
in that the veteran had a prior undissolved marriage to 
M.M.A.  Ky. Rev. Stat. Ann. § 402.020 (1989).

The Board notes that in a March 1990 Declaration of Status of 
Dependents the veteran reported having been married three 
times, the last marriage being to the appellant.  He did not 
report having been married to M.M.A.  In a statement signed 
by the veteran in March 1990 but submitted after his death in 
May 1990, he stated that his marriage to M.M.A. in September 
1959 was not valid, that M.M.A. knew at the time that the 
marriage was not valid, that neither party made any attempt 
to make the marriage valid, and that the appellant was his 
legal spouse.  The appellant also submitted a statement from 
the veteran's niece in which she indicated that M.M.A. knew 
when she was married to the veteran that their marriage may 
not have been valid.  

For her part, M.M.A. has stated that she had no knowledge of 
any legal impediment when she married the veteran, in that 
the veteran (falsely) told her when they married in 1959 that 
he had been divorced for two years, and that she would never 
have gone through with the ceremonial marriage had she known 
he was not free to marry.  She evidently did not learn of the 
veteran's marriage to M.M.A. until 1965. 

Given the history as documented in the claims file and the 
evidence presented by M.M.A., the Board finds her assertions 
to be credible.  In any event, whether M.M.A. knew that the 
veteran had a prior undissolved marriage when they went 
through the marriage ceremony in September 1959 is not shown 
to be relevant to whether they established a valid common law 
marriage after June 1960.  In addition, the veteran's 
assertions made 30 years after his marriage to M.M.A. are not 
sufficient to rebut the evidence showing that it was their 
intent to establish a marital relationship, in that they were 
ceremonially married, apparently undertook the vows of 
marriage, and subsequently cohabited as husband and wife.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as later reported by a veteran].  Furthermore, the 
veteran's beliefs and desires regarding who should be 
considered his spouse are not relevant in determining, in 
accordance with the controlling law, his legal spouse.

The appellant, through her attorney, also asserts that she 
should be considered the veteran's surviving spouse because 
the subsequent marriage is presumed to be valid against any 
prior marriage.  The representative relies on Florida law for 
this presumption.  However, there is no indication that the 
appellant lived with the veteran in Florida at any time.  
There is no indication, therefore, that she is entitled to 
the application of Florida law.  Regardless, any presumption 
regarding the validity of the subsequent marriage has been 
clearly rebutted by the evidence establishing the veteran's 
common law marriage to M.M.A. and the absence of a valid 
termination of that marriage.  The presumption cannot be 
applied, therefore, to show the appellant to be the veteran's 
legal spouse.

The appellant's representative also argues that the equities 
of the case, including laches and estoppel, dictate that the 
appellant be recognized as the veteran's surviving spouse.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  See also McCay v. 
Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997) [the authority to grant equitable relief is limited to 
the Secretary pursuant to 38 U.S.C.A. § 503(a)].  

The Board further observes in passing that even if it were to 
consider equitable factors, it would have to consider the 
inequities either the appellant or M.M.A.  would suffer if 
the other claimant were found to be the veteran's surviving 
spouse.  Both claimants apparently entered into marriages 
with the veteran in good faith, believing their marriages to 
be valid.  That has not turned out to be the case.  In any 
event, in determining which claimant is the veteran's 
surviving spouse for VA benefit purposes the Board must apply 
the law to the facts as they are presented.  Those facts 
indicate that it is M.M.A., not the appellant, who was the 
veteran's legal spouse at the time of his death.

With respect to estoppel and laches, it is true that the 
appellant receive VA benefits for a number of years after the 
veteran's death.  This does not, however, confer upon the 
appellant the right to receive such benefits in perpetuity if 
it is determined that she was not entitled to them in the 
first place.  In other words, VA is not bound by what later 
turns out to be an erroneous decision.  Cf. Shields v. Brown, 
8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 
29, 20 (1994).  Furthermore, the Court has held that "[I]t is 
hard to imagine that the equitable defense of laches can have 
any place in the judicial review of veterans' claims for 
disability benefits".  Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

The appellant's attorney further contends that, in accordance 
with 38 C.F.R. § 3.1(j), the validity of the veteran's last 
marriage to the appellant must be determined under Kentucky 
law, and that Kentucky law would not find the marriage of the 
veteran and M.M.A. to be valid.  The assertion that Kentucky 
law is applicable in determining the validity of the 
appellant's marriage to the veteran is correct.  

Kentucky law holds that any marriage is void where there is a 
husband or wife living, from whom the person marrying has not 
been divorced.  Ky. Rev. Stat. Ann. § 402.020.  The 
representative's assertion that M.M.A.'s common law marriage 
to the veteran would not be found valid under Kentucky law is 
incorrect, in that Kentucky will recognize as valid a common 
law marriage that was established in a jurisdiction that 
recognizes common law marriages. Ky. Rev. Stat. Ann. 
§ 402.040 (and the cases there cited).

In addition, the appellant's attorney asserts that the claim 
of M.M.A. is barred because it was not submitted within one 
year of the veteran's death.  The attorney appears to argue 
that a DIC claim is an accrued benefits claim, which must be 
filed within one year after a veteran's death.  See 38 U.S.C. 
§ 5121(c) and 38 C.F.R. § 3.1000(c) [application for accrued 
benefits must be made within one year after date of veteran's 
death].  

A claim for DIC benefits can indeed be considered to be an 
accrued benefits claim.  
See 38 U.S.C. § 5101(b) [a claim for DIC deemed to include a 
claim for accrued benefits]; see also Satchel v. Derwinski, 1 
Vet. App. 258, 259-60 (1991) and Isenhart v. Derwinski, 3 
Vet. App. 177, 179 (1992).  This does not mean, however, that 
any claim for DIC benefits is changed by operation of law 
into an accrued benefits claim.  Rather, the law provides 
that a DIC claim may considered to include an accrued 
benefits claim if such is the intent of the claimant.  
 
M.M.A. has never indicated that it was her intent to claim 
entitlement to accrued benefits.  Even if she had, 
application of the pertinent law would lead to the conclusion 
that there existed two claims, one for DIC and one for 
accrued benefits.   
The mistake made by the appellant's attorney was in 
interpreting the law as some causing the transformation of a 
DIC claim (which has no filing time limit) into an accrued 
benefits claim (with a one year time limit).  The law does no 
such thing, but rather infers a separate accrued benefits 
claim from a DIC claim.

In this case, M.M.A. sought entitlement to DIC benefits only, 
and there is no time limit for claiming entitlement to DIC 
benefits.  The attorney's argument is without merit.

In summary, the Board has determined that M.M.A., not the 
appellant, was the veteran's legal spouse at the time of his 
death.  Because his marriage to M.M.A. had not been 
terminated prior to his marriage to the appellant in March 
1990, his marriage to the appellant was void as a matter of 
law. 

Continuous Cohabitation

The evidence further indicates that although the veteran and 
M.M.A. had established a valid common law marriage, she did 
not live with him continuously from the date of marriage in 
June 1960 to the date of his death in May 1990.  The second 
issue to be addressed by the Board therefore pertains to 
whether M.M.A.'s separation from the veteran in 1965 was due 
to the misconduct of the veteran, without the fault of M.M.A.

M.M.A. has presented statements concerning the alleged fault 
of the veteran in causing their separation.  In conjunction 
with her claim of an apportionment of the veteran's VA 
benefits for their four children, M.M.A. reported in 
September 1970 that their separation had occurred because the 
veteran was a heavy drinker and struck her on several 
occasions.

In addition, M.M.A. stated in February 1999 that she and the 
veteran were married in a civil ceremony in 1959, rather than 
in church, because he told her that he had been previously 
married in the Catholic church and could not do so again.  In 
1965, while she and the veteran were living in Kentucky, she 
was told by the veteran's niece that he had not divorced his 
prior wife before marrying her.  This was evidently the first 
time she had been informed that the veteran's previous 
marriage to D.H.A. had not ended until June 1960.  She stated 
that she found this to be very shocking.  When she confronted 
the veteran with this information he agreed that they would 
marry again.  He later refused, however, and indicated to her 
that he considered them to be validly married and would not 
again go through a marriage ceremony.  She then packed up all 
her belongings and the children and returned to her family in 
Louisiana.  She told the veteran that she would not live with 
him in a relationship that was not legal.  She agreed to 
return to Kentucky if they were married, which he continued 
to refuse.  According to M.M.A., the veteran called her off 
and on for about a year, then she heard no more from him.  
She indicated that no one but close family members knew that 
her ceremonial marriage to the veteran was invalid.  She 
stated that, according to her beliefs, it was not proper to 
live with a man to whom she was not married.

In short, M.M.A. has denied knowing when she married the 
veteran in September 1959 that he was not divorced from his 
prior wife.  She asserted that she would not have married him 
had she known.  She indicated that although the veteran had 
sometimes treated her badly, the reason she left their home 
was because he refused to make their relationship legal.

In an April 1999 statement, the godparents of two of the 
children of M.M.A. and the veteran reported that M.M.A. had 
come home with her children in 1965 after discovering that 
her ceremonial marriage to the veteran was invalid.  In a May 
1999 statement, M.M.A.'s sister reported that M.M.A., had 
been devastated by the news that her marriage to the veteran 
was not valid, and that she became ill on returning to 
Louisiana with the children.  M.M.A.'s brother stated that 
M.M.A. and her children had lived with him for five years 
after returning to Louisiana because the veteran would not 
"do the right thing".

The appellant has submitted evidence to the contrary in the 
form of a statement from an individual who worked with the 
veteran in 1965.  That individual stated that he had visited 
the veteran and M.M.A. in their home and that M.M.A. had been 
very unhappy living in Kentucky.  The individual further 
stated that M.M.A. wanted them to return to Louisiana, and 
one day she left and never came back.  In another statement 
the veteran's niece indicated that M.M.A. had left the home 
in Kentucky because she wanted to return to Louisiana, not 
because the veteran was abusive to her.

The appellant stated in her July 1999 notice of disagreement 
that the veteran had told her that M.M.A. had left their home 
because she wanted him to marry her in the Catholic church 
and did not want to live in Kentucky.  

M.M.A. has asserted that she left the veteran in 1965, after 
discovering that their original ceremonial marriage was 
invalid due to the veteran's prior marriage and because he 
refused to undergo a valid marriage ceremony.  
Notwithstanding any desire she may or may not have had to 
return to Louisiana to live, and regardless of any abuse she 
may have suffered from the veteran, she did not separate from 
him until he refused to enter into a valid marital 
relationship with her.  It is the parties' actions at the 
time the separation occurred that is controlling in 
determining whether M.M.A. is deemed to have continuously 
cohabited with the veteran until his death.  See Gregory v. 
Brown, 5. Vet. App. 108 (1993).  

In her notice of disagreement the appellant indicated that 
the veteran had told her that one of the reasons M.M.A. had 
left was because he refused to marry her in the Catholic 
church.  M.M.A. has essentially indicated the same thing.  
Board believes that it is reasonable to conclude that on 
finding that her September 1959 civil marriage to the veteran 
was invalid because his prior marriage had not ended, and 
given her belief that it was improper to live together 
without being legally married, M.M.A.'s actions in leaving 
the veteran after he refused to marry her was the veteran's 
fault.  The appellant has not presented any evidence 
establishing a valid reason for the veteran to not go through 
an additional marriage ceremony.  

For the reasons shown above the Board finds that the veteran 
was totally at fault in causing the separation, and that 
M.M.A. accordingly is considered to be the "surviving spouse" 
of the veteran as that term is defined in 38 U.S.C. § 101(3).  
There is no indication that M.M.A. has remarried.  
Accordingly, the Board concludes that M.M.A., and not the 
appellant, is the veteran's surviving spouse for VA benefit 
purposes.

The Board has considered the provisions of 38 C.F.R. § 3.52, 
in which an individual who was not the veteran's legal spouse 
at the time of his death may be deemed to be the legal 
spouse.  Although the other requirements for establishing a 
deemed marriage to the veteran are met, the appellant cannot 
be found to be the veteran's surviving spouse pursuant to 
38 C.F.R. § 3.52 because a claim has been filed by the legal 
surviving spouse, M.M.A., and she has been found entitled to 
VA death benefits.  The Board finds, therefore, that the 
appellant does not have the status of the veteran's surviving 
spouse, and her appeal to establish such status is denied.

ORDER

The appellant's appeal to establish her status as the 
veteran's surviving spouse for VA benefit purposes is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

